TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       444444444444444
                                       NO. 03-06-00052-CV
                                       NO. 03-06-00053-CV
                                       444444444444444


                                      In re Gillespie County

                                                 &

                          In re Texas Department of Transportation


 44444444444444444444444444444444444444444444444444444444444444444
              ORIGINAL PROCEEDINGS FROM TRAVIS COUNTY
 44444444444444444444444444444444444444444444444444444444444444444


                           MEMORANDUM OPINION


               Relators contend the trial court abused its discretion in declining to transfer venue

in this cause from Travis County to Gillespie County. Based on the record before us, we conclude

relators have not shown they are entitled to the relief requested. See Tex. R. Civ. P. 86, 87; Tex. R.

App. P. 52.8. Accordingly, we deny relators’ petitions for writ of mandamus.




                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Filed: March 14, 2006

Do Not Publish